               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


MADDRICE P. GANGES,
                                  HONORABLE JEROME B. SIMANDLE
               Plaintiff,

     v.                                    Civil Action
                                        No. 17-1982 (JBS)
COMMISSIONER OF SOCIAL
SECURITY,
                                             OPINION
               Defendant.


APPEARANCES:

Richard Lowell Frankel, Esq.
BROSS & FRANKEL, PA
102 Browning Lane, Building C-1
Cherry Hill, NJ 08003
     Attorney for Plaintiff

Heather Tashman Fritts, Special Assistant U.S. Attorney
Naomi B. Mendelsohn, Special Assistant U.S. Attorney
Social Security Administration
Office of the General Counsel
300 Spring Garden Street, 6th Floor
Philadelphia, PA 19123
     Attorneys for Defendant

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court pursuant to 42 U.S.C §

405(g) for review of the final decision of the Commissioner of

the Social Security Administration (“SSA”) denying the

application of Plaintiff Maddrice P. Ganges (“Plaintiff”) for

Social Security Disability Benefits and Supplemental Security

Income under Title II and XVI of the Social Security Act, 42
U.S.C. § 401 et. seq. Plaintiff, who suffers from lumbar

degenerative disc disease, left shoulder impingement, left knee

and right knee pain, cardiac condition, fibroids, cysts,

diabetes, and gall bladder issues, was denied benefits for the

closed period of disability from February 1, 2011, the amended

onset date of alleged disability, to January 11, 2013, the date

on which Plaintiff returned to substantial work.

     In the pending appeal, Plaintiff contends that the July 17,

2015 decision of Administrative Law Judge (“ALJ”) Keith Bossong

should be reversed and remanded on five grounds. First,

Plaintiff argues the ALJ erred by failing to follow SSA policy

regarding the procedure when a claimant is unavailable to attend

a hearing before the ALJ but her representative is present.

Second, Plaintiff argues the ALJ failed to properly consider

several “non-severe” impairments in determining the Plaintiff’s

Residual Functional Capacity (“RFC”). Third, Plaintiff argues

the ALJ failed to properly evaluate Plaintiff’s bilateral hand

complaints. Fourth, Plaintiff argues the ALJ misinterpreted the

results of a May 24, 2011 Functional Capacity Evaluation.

Finally, Plaintiff argues the ALJ improperly rejected the

opinion of Plaintiff’s treating orthopedic surgeon. For the

reasons that follow, the Court will affirm the ALJ’s well-

reasoned and thorough decision.




                                  2
     BACKGROUND

     A.   Procedural History

     Plaintiff filed an application for Social Security

Disability Benefits on or around September 13, 2012 (R. 176-77),

and an application for Supplemental Security Income on or around

September 24, 2012 (R. 178-83), initially alleging that she was

disabled as of December 28, 2009. (R. 195.) Plaintiff

subsequently amended her claim to a closed period from February

1, 2011 to January 11, 2013. (R. 239-40.)

     Plaintiff’s claim was denied by the SSA on February 6,

2013. (R. 114-19.) Her claim was again denied upon

reconsideration on July 8, 2013. (R. 127-31.) A hearing was held

before ALJ Bossong on March 10, 2015; as discussed in more

detail below, Plaintiff’s attorney and representative, Mr.

Richard Frankel, Esq., was present, but Plaintiff was not. (R.

55-70.) The ALJ issued an opinion on July 17, 2015, denying

Plaintiff benefits for the closed period. (R. 21-49.) On January

19, 2017, the Appeals Counsel denied Plaintiff’s request for

review. (R. 1-5.) This appeal timely follows.

     B.   Personal and Medical History

     As Plaintiff alleges a closed period of disability between

February 1, 2011 and January 11, 2013, the Court only discusses

those facts most relevant to this period. Plaintiff was 43 years

old at the time of her amended alleged disability onset date and


                                3
45 years old when she returned to substantial work.1 (R. at 176,

239-40.) Plaintiff graduated from high school and attended two

years of college. (R. at 196.) From 1989 until 2009, she worked

as a security guard at a hospital and casino. (R. at 59-61,

196.) Between 2009 and 2011, Plaintiff “continued to work on and

off” (R. at 58) and in 2012 she briefly attempted to return to

work. (R. at 185-88.) On or around January 11, 2013, Plaintiff

returned to substantial work as a security guard for Marion

Security Agency. (R. at 240.)

          1.   Plaintiff’s 2009 injury and subsequent testing
               and treatment

     On July 10, 2009, Plaintiff suffered a fall while at work

and sustained injuries to her left knee, left shoulder, and the

left side of her neck. (R. at 58, 247.)

     An August 4, 2009 MRI of Plaintiff’s left knee showed

findings consistent with chondromalacia, moderate joint

effusion, and a vertical tear within the anterior horn of the

lateral meniscus. (R. at 368-69.) Shortly thereafter, Plaintiff

underwent left knee arthroscopic repair of the medial and

lateral meniscus. (R. at 384-85.) At a September 24, 2009

follow-up visit, Dr. Jeffrey Malumed, M.D. observed Plaintiff is

“doing better with her knee,” “has good range of motion,” and




1 Accordingly, Plaintiff was a “younger person” under the
relevant SSA regulations during the closed period. 20 C.F.R. §§
404.1563(c), 416.927(c).
                                4
“[t]herapy is helping her,” and determined that “[s]he may

continue working on a light duty basis.” (R. at 380-81.) On

October 8, 2009, Dr. Malumed again examined Plaintiff and noted

that she had a full range of motion and her therapy had gone

well, but that she had a little bit of fluid in the knee, which

he expected. (R. at 378.) At Plaintiff’s request, Dr. Malumed

gave her one more week before she returned to her normal job.

(Id.)

        On March 31, 2010, Plaintiff underwent a second knee

surgery, this time a left knee medial meniscectomy,

chondroplasty of the medial femoral condyle, partial

synovectomy, and resection of the plica. (R. at 351.) In April

2010, Plaintiff began treating at NovaCare for physical therapy

on the knee, as well as for the left hand, back, and spine. (R.

at 305-09.) She continued working “on and off” until early 2011.

(R. at 58.)

             2.   Impairments during closed period of alleged
                  disability

        Notwithstanding the July 2009 injury and subsequent testing

and treatment described above, Plaintiff continued to work in

some capacity until on or around February 1, 2011, the amended

alleged onset disability date. (R. 239-40.)

        On February 1, 2011, Plaintiff visited, Dr. Laura Ross,

D.O. at Ross Center for Orthopedics. (R. at 428.) At this time,

Dr. Ross evaluated Plaintiff and determined that Plaintiff had

                                   5
“crepitus with range of motion” in the left knee and left

shoulder. (Id.) It was Dr. Ross’s impression that Plaintiff

suffered from “[l]umbar [herniated nucleus pulposus] with left

lower extremity radiculitis, left knee internal derangement with

exacerbation of underlying degenerative joint disease, status

post left carpal tunnel decompression and ulnar decompression at

the elbow, and left shoulder impingement syndrome.” (Id.) As a

treatment plan, Dr. Ross recommended Flector patches, aquatic

and land therapy for her left arm, left knee and back, a

standing x-ray of her left knee, a hinged knee brace for her

left knee, and pain management. (Id.) Dr. Ross also noted that

Plaintiff would remain out of work pending an x-ray and

consultation. (Id.)

     A February 9, 2011 x-ray of Plaintiff’s knee revealed she

had mild osteophyte formation of the medial joint space and of

the superior patella, that her patellofemoral joint was mildly

narrowed, and she exhibited narrowing of both the medial and

lateral joint spaces. (R. at 429.) The impression was that

Plaintiff had mild degenerative changes of the joint and no

fracture. (Id.)

     On March 9, 2011, Plaintiff had surgery on her left

shoulder (R. at 637) and, the following day, she underwent

carpal tunnel decompression of the left wrist and left ulnar

nerve decompression at the elbow. (R. at 401.) Dr. Ross saw


                                6
Plaintiff the following week and recommended that she go to

physical therapy for her left shoulder. (R. at 443.) On May 12,

2011, Plaintiff returned to Dr. Ross who advised Plaintiff to

continue home exercise and acupuncture for pain management and

to go to physical therapy. (R. at 446.)

     On May 24, 2011, Plaintiff underwent a Functional Capacity

Evaluation (“FCE”), which was performed by Tate L. Rice, PT,

DPT. (R. at 397-416.) The FCE showed that Plaintiff could

perform at least eight hours of handling, fingering, feeling,

balancing, stooping, kneeling, and sitting, but only five hours

of crouching and lifting 10 pounds, four hours of crawling and

lifting 20 pounds, and two hours of lifting 50 pounds. (R. at

402.) The FCE also showed that Plaintiff’s grip strength was

measured at 56 pounds on the left and 81 pounds on the right.

(R. at 400). Based on the FCE, Mr. Rice opined that, because she

was not able to lift objects over 10 pounds above her shoulder

height, Plaintiff could not reassume her past relevant work as a

Security Supervisor. (R. at 399.) According to Mr. Rice,

however, Plaintiff was able to perform “light” work. (Id.)

     On July 25, 2011, Plaintiff visited Dr. Mary Ann Sciamanna,

D.O., for pain in her back, neck, left shoulder, and left elbow.

(R. at 596-600.) Dr. Sciamanna noted that Plaintiff had good

lumbar extension and her flexion measured to 90 degrees, but her

side bending was painful. (R. at 596.) Plaintiff was diagnosed


                                7
with low back pain and Dr. Sciamanna recommended a course of

acupuncture. (Id.) Plaintiff met with Dr. Sciamanna several

times for treatment during August 2011 and reported on August

25, 2011 that her lower back was “doing pretty good,” but that

she still experienced some left elbow pain. (R. at 597-98.) On

September 1, 2011, Plaintiff’s neck and low back pain were

“stable,” and by September 8, 2011, Plaintiff reported that her

pain was 70 percent better. (R. at 598-99.)

     Starting in September 2010, Plaintiff attended physical and

aqua therapy on several occasions. (R. at 467-70, 485-89, 510-

36, 538-41.) On May 9, 2011, her physical therapist measured her

lumbar flexion at 64 degrees, her extension at 26 degrees, her

right lateral flexion at 22 degrees, and her left lateral

flexion at 24 degrees. (R. at 540.) In August 2011, Plaintiff

was discharged from aqua therapy because she met all of her

goals. (R. at 489.)

     On August 20, 2012, Plaintiff reported to Dr. Ross that she

experienced sharp pain in her left knee, left shoulder, and

back, but that Dr. Sciamanna had “helped her with regard to her

back.” (R. at 631.) It was Dr. Ross’s impression that Plaintiff

had impingement of the left shoulder, left knee degenerative

joint disease, and lumbar degenerative disc disease, and that

she was post left ulnar nerve decompression and left carpal




                                8
tunnel decompression. (Id.) At this time, Dr. Ross recommended

that Plaintiff consider applying for disability (Id.)

     Plaintiff returned to substantial work on or around January

11, 2013. (R. 239-40.)

          3.    Plaintiff’s Adult Function Report

     On October 1, 2012, Plaintiff filled out an Adult Function

Report in connection with her application for disability

benefits. (R. 209-16.) In this Report, Plaintiff stated that she

had difficulty sleeping due to muscle spasms and aches in her

legs, arm, and shoulder, and that it took her ten to fifteen

minutes to get out of bed in the morning. (R. at 209-10.) She

indicated that she used to be able to “do anything,” including

sports, hiking and climbs, but that, because of her shoulder,

knee, and back conditions, she had difficulty dressing and

bathing, could no longer do her hair, and that she could only

sit for fifteen to thirty minutes before having to move, only

walk ten to fifteen minutes before having to stop and rest, and

only concentrate for fifteen to thirty minutes at a time. (R. at

210, 214.) Plaintiff also indicated that she could feed herself,

use the toilet without limitations, prepare simple meals, wash

laundry (but not pick up the basket), drive a car, shop for

groceries (but not carry the groceries herself), handle personal

finances, read, watch television, and use the computer. (R. at

209, 211-12.)


                                 9
          4.   Dr. Ross’s Medical Source Statement

     In September 2013, several months after Plaintiff returned

to substantial work, Dr. Ross completed a Medical Source

Statement (“MSS”) on Plaintiff’s behalf. (R. at 779-87.) In her

MSS, Dr. Ross identified Plaintiff’s left shoulder, elbow, back,

and foot/ankle, and her bilateral hands as areas of

musculoskeletal pain, in addition to other symptoms, including

fatigue, general malaise, extremity numbness, pain, and/or

tingling, difficulty walking/abnormal gait, muscle weakness,

muscle spasm, loss of manual dexterity, swelling, difficulty

thinking/concentrating/ maintaining attention, depression, and

recent weight loss. (R. at 779.) Dr. Ross opined that

Plaintiff’s pain was occasionally “profound and intractable,”

usually present, and of such a degree as to prevent Plaintiff

from performing normal, full-time work activities on a frequent

basis. (R. at 780.) She further opined that medications would

prevent Plaintiff from performing even the most simple work

tasks and that Plaintiff would need to lie supine for two hours

during the day on a daily basis, could sit for less than two

hours in an eight-hour work day, could stand or walk for up to

one hour in an eight-hour work day, would need to elevate her

legs two to four times a day, could rarely lift less than 10

pounds, could rarely use her left hand or arm and never use her

right arm to reach, could rarely handle objects and never finger


                               10
with her right hand, and would be absent from work more than

four days per month. (R. at 781-87.)

          5.   State agency consultants

     On January 13, 2013, Dr. James Paolino, M.D., a state

agency consultant, reviewed Plaintiff’s medical records and

concluded that Plaintiff could carry lift or carry 20 pounds

occasionally and 10 pounds frequently, could stand or walk for

three hours in an eight-hour workday, sit for six hours in an

eight-hour work day, occasionally climb ramps and stairs,

balance, and stoop. (R. at 77-80.) Dr. Paolino also determined

that Plaintiff could not climb ladders, ropes, or scaffolds,

kneel, crouch or crawl, was limited in reaching with the left

upper extremity, must avoid concentrated exposure to extreme

heat, cold, wetness, and humidity, and must avoid all exposure

to pulmonary irritants. (Id.) On July 12, 2013, a different

state agency consultant, Dr. Andrew Przybyla, M.D., reviewed and

affirmed these findings. (R. at 104-07.)

          6.   The March 10, 2015 hearing and vocational expert
               testimony

     As discussed in more detail in Section IV.B.1, infra, ALJ

Bossong conducted a hearing on March 10, 2015 at which

Plaintiff’s attorney and representative, Mr. Frankel, was

present but Plaintiff was not. (R. 57.)

     On the record, Mr. Frankel explained to the ALJ that

Plaintiff was “currently working doing a long-term assignment in

                               11
Chicago” and “she informed me this morning, without too much

additional detail, that she was not able to get the flight that

she had planned on taking to get back for the hearing today.”

(Id.) The ALJ indicated that “at least on first hearing of it,

[this] doesn’t seem to resemble something I would consider to be

good cause. I think the best and most appropriate and fairest

way to proceed here is to proceed with the hearing.” (Id.) Mr.

Frankel agreed. (R. at 58.) Mr. Frankel then briefly summarized

Plaintiff’s theory of the case and described her injury and

alleged disabilities. (R. at 57-63.)

     After Mr. Frankel’s opening remarks, the ALJ examined a

vocational expert (“VE”), subject to examination by Mr. Frankel.

(R. at 60-70.) The ALJ first asked the VE if a hypothetical

individual with the following characteristics would be able to

perform Plaintiff’s past relevant work:

     [L]imited to no more than light work; who would never climb
     ladders; never kneel; and never crawl. Furthermore, the
     person would be limited to no more than occasionally
     climbing stairs, balancing, stooping, or crouching. This
     individual would be further limited to no more than
     frequently reaching with the left both above the shoulder
     and waist to chest – no more than frequent – and also
     engage in fine finger manipulations no more than
     frequently; with no more than occasional exposure to
     pulmonary irritants or to extreme heat, cold, wetness or
     humidity.

(R. at 64.) The VE responded that such an individual could not

perform work the way Plaintiff performed it in the past but

could perform the work of a security guard “the way it’s


                               12
normally performed . . . in any industry.” (Id.) The ALJ then

asked the VE if that same hypothetical individual “were able to

lift and carry 20 pounds occasionally, 10 pounds frequently but

were only able to walk [and] stand a total of three hours of

six, out of the eight-hour work day . . . would such an

individual be able to perform the security guard role. . . .”

(R. at 64-65.) The VE answered that they would not. (R. at 65.)

     The ALJ then asked if, based on the second hypothetical,

there existed any work available for an individual with the

Plaintiff’s age, education, and work experience. (R. at 65-66.)

The VE stated that such jobs existed, but that they would have

to be sedentary. (R. at 66.) According to the VE, those jobs

include surveillance-system monitor (1,320 jobs in the regional

economy and 96,260 jobs in the national economy), table worker

(5,160 jobs in the regional economy and 471,750 jobs in the

national economy), and toy stuffer (4,470 jobs in the regional

economy and 367,700 jobs in the national economy). (Id.) The VE

stated that this hypothetical individual could not perform the

job of toy stuffer if he or she could only finger and handle

occasionally. (R. at 67.) The VE further stated that no jobs

existed if that individual needed to be off task ten minutes out

of every hour, needed to take three days of work off per month,

or was “not able to sit for the full six hours in an eight-hour




                               13
day and would need to periodically elevate their legs two to

four times a day.” (R. at 66-68.)

     C.   ALJ Decision

     In a written decision dated July 17, 2015, the ALJ found

that Plaintiff was not disabled within the meaning of the Social

Security Act at any time between February 1, 2011 and January

11, 2013 because, consistent with Plaintiff’s age, education,

work experience, and RFC, she was capable of working as a

surveillance system monitor, table worker, or toy stuffer. (R.

at 48.)

     At the first stage of the five-step sequential evaluation

process, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity between February 1, 2011, the

amended alleged onset date, and January 11, 2013, the date

Plaintiff returned to substantial work. (R. at 24.)

     Next, at step two, the ALJ determined that Plaintiff had

the following “severe” impairments: lumbar degenerative disc

disease, degenerative joint disease of the left knee,

impingement of the left shoulder, diabetes with neuropathy in

the wrists, and carpal tunnel syndrome. (Id.) The ALJ found the

following impairments “non-severe” because “the record [did] not

support a conclusion that they caused significant vocationally

relevant limitations” during the closed period of disability:

right hand degenerative arthritis, fibroids, thyroid nodule,


                               14
hypertension, cholecystitis, hepatic steatosis, asthma,

obstructive sleep apnea, cervical sprain and strain,

trochanteric bursitis of the left hip, and plantar fasciitis.

(Id.) With respect to the latter category, the ALJ then examined

Plaintiff’s medical records and other relevant evidence, in

significant detail, and described the reasons he found each

impairment to be “non-severe.” (R. at 24-30.)

     At step three, the ALJ concluded that none of Plaintiff’s

impairments or combination of impairments met or medically

equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1, including those set

forth in Listings 1.02, 1.03, 1.04, 1.09, 9.00, 11.01, or 11.14.

(R. at 30-31.)

     Between step three and step four, the ALJ determined that

Plaintiff possessed the RFC to perform “light work,” as defined

in C.F.R. §§ 404.1567(b) and 416.967(b), except that:

     [S]he could stand or walk for 3 hours in an 8 hour work
     day, sit for 6 hours in an 8 hour work day, never climb
     ladders, kneel or crawl, only occasionally climb stairs,
     balance, stoop, or crouch, only frequently finger, only
     frequently reach with the left upper extremity, only
     occasional exposure to extreme heat, cold, wetness,
     humidity and pulmonary irritants.

(R. at 31-32.)

     In determining Plaintiff’s RFC, the ALJ considered “all

symptoms and the extent to which these symptoms can reasonably

be accepted as consistent with the objective medical evidence


                               15
and other evidence,” including Plaintiff’s October 1, 2012 Adult

Function Report. (R. at 32.) Although the ALJ found that

Plaintiff’s physical impairments “could reasonably be expected

to cause the alleged symptoms,” he concluded that Plaintiff’s

statements “concerning the intensity, persistence and limiting

effects of these symptoms are not entirely credible.” (R. at

32.) In doing so, the ALJ analyzed in great detail the medical

evidence in the record with respect to each of Plaintiff’s

impairments. (R. at 24-30, 32-47.)

     As discussed in Section IV.B.5, infra, the ALJ assigned

“little weight” to the opinions of Plaintiff’s treating

orthopedic surgeon, Dr. Ross, after finding that “Dr. Ross’

opinion is not consistent with the medical record as a whole.”

(R. at 45-47.) The ALJ gave “little weight” to Dr. Roman’s

opinions, “little weight” to Dr. Stellabotte’s opinion, and

“some weight” to the opinions of Dr. Malumed. (R. at 44-45.) The

ALJ also considered the opinion of Plaintiff’s physical

therapist, Mr. Rice, and afforded it “some weight.” (R. at 46.)

Finally, the ALJ assigned “some weight” to the opinions of the

State agency consultants in general, but gave “little weight” to

the State agency consultants’ opinion that Plaintiff could never

crouch, never reach overhead, and occasionally reach overhead

with her left upper extremity. (R. at 44.)




                               16
     Based on Plaintiff’s RFC and the VE’s testimony from the

March 10, 2015 hearing, the ALJ found, at step four, that

Plaintiff was unable to perform any past relevant work. (R. at

47.) At step five, however, the ALJ found that there exists a

significant number of jobs in the national and regional economy

that Plaintiff can perform, including those of surveillance

system monitor (1,320 jobs in the regional economy and 96,260

jobs in the national economy), table worker (5,160 jobs in the

regional economy and 471,750 jobs in the national economy), and

toy stuffer (4,470 jobs in the regional economy and 367,700 jobs

in the national economy). (R. at 48.) Accordingly, the ALJ found

that Plaintiff was not under a disability, as defined in the

Social Security Act, between February 1, 2011 and January 11,

2013. (Id.)

     STANDARD OF REVIEW

     This Court reviews the Commissioner's decision pursuant to

42 U.S.C. § 405(g). The Court’s review is deferential to the

Commissioner’s decision, and the Court must uphold the

Commissioner’s factual findings where they are supported by

“substantial evidence.” 42 U.S.C. § 405(g); see also Fargnoli v.

Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Cunningham v. Comm’r

of Soc. Sec., 507 F. App’x 111, 114 (3d Cir. 2012). Substantial

evidence is defined as “more than a mere scintilla,” meaning

“such relevant evidence as a reasonable mind might accept as


                               17
adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 400 (1971); see also Hagans v. Comm’r of Soc. Sec.,

694 F.3d 287, 292 (3d Cir. 2012) (using the same language as

Richardson). Therefore, if the ALJ’s findings of fact are

supported by substantial evidence, those findings bind the

reviewing court, whether or not it would have made the same

determination. Fargnoli, 247 F.3d at 38. The Court may not weigh

the evidence or substitute its own conclusions for those of the

ALJ. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.

2011). Remand is not required where it would not affect the

outcome of the case. Rutherford v. Barnhart, 399 F.3d 546, 553

(3d Cir. 2005).

     DISCUSSION

     A.   Legal Standard for Determination of Disability

     In order to establish a disability for the purpose of

disability insurance benefits, a claimant must demonstrate a

“medically determinable basis for an impairment that prevents

him from engaging in any ‘substantial gainful activity’ for a

statutory twelve-month period.” Plummer v. Apfel, 186 F.3d 422,

426 (3d Cir. 1999); 42 U.S.C. § 423(d)(1). A claimant lacks the

ability to engage in any substantial activity “only if his

physical or mental impairment or impairments are of such

severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience,


                               18
engage in any other kind of substantial gainful work which

exists in the national economy.” Plummer, 186 F.3d at 427–428;

42 U.S.C. § 423(d)(2)(A).

     The Commissioner reviews claims of disability in accordance

with the sequential five-step process set forth in 20 C.F.R. §

404.1520. In step one, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” 20

C.F.R. § 1520(b). Present engagement in substantial activity

precludes an award of disability benefits. See Bowen v. Yuckert,

482 U.S. 137, 140 (1987). In step two, the claimant must

demonstrate that the claimant suffers from a “severe

impairment.” 20 C.F.R. § 1520(c). Impairments lacking sufficient

severity render the claimant ineligible for disability benefits.

See Plummer, 186 F.3d at 428. Step three requires the

Commissioner to compare medical evidence of the claimant’s

impairment(s) to the list of impairments presumptively severe

enough to preclude any gainful activity. 20 C.F.R. § 1520(d). If

a claimant does not suffer from a listed impairment or its

equivalent, the analysis proceeds to steps four and five.

Plummer, 186 F.3d at 428. Between steps three and four, the ALJ

determines the claimant’s RFC. See 20 C.F.R. § 404.1545. Step

four requires the ALJ to consider whether, based on his or her

RFC, the claimant retains the ability to perform past relevant

work. 20 C.F.R. § 1520(e). If the claimant’s impairments render


                               19
the claimant unable to return to the claimant’s prior

occupation, at step five the ALJ will consider whether the

claimant possesses the capability to perform other work existing

in significant numbers in the national economy, given the

claimant’s residual functional capacity, age, education, and

work experience. 20 C.F.R. §§ 1520(g), 404.1560(c).

     B.   Analysis

     Plaintiff argues that the ALJ erred by: (1) failing to

adjourn the hearing when Plaintiff was unable to attend due to

her last-minute, work-related travel; (2) failing to properly

consider several “non-severe” impairments in determining

Plaintiff’s RFC; (3) failing to properly evaluate Plaintiff’s

bilateral hand complaints; (4) misinterpreting factual

statements in the May 24, 2011 FCE; and (5) discounting the

opinion of Plaintiff’s treating orthopedic surgeon. The Court

addresses each argument in turn.

          1.   The ALJ did not err in conducting the March 10,
               2015 without Plaintiff present

     ALJ Bossong conducted a hearing on March 10, 2015 at which

Plaintiff’s attorney and representative, Mr. Frankel, was

present but Plaintiff was not. (R. 56-70.) Plaintiff now argues

that the ALJ erred by failing to follow SSA policy regarding the

procedure that is to be followed when a claimant is unavailable

for a hearing before the ALJ but her representative is present.

(Pl. Br. at 15-18.) This argument is without merit.

                               20
     The Social Security regulations provide that “[a]ny party

to a hearing has a right to appear before the administrative law

judge.” 20 C.F.R. § 404.950(a). To that end, the regulations

require that, once the date and time of the hearing are set, the

ALJ must send a notice of hearing to the claimant’s last known

address at least 20 days before the hearing. 20 C.F.R. §§

404.938(a), 419.1438. On January 12, 2015, Plaintiff

acknowledged receipt of the Notice of Hearing and indicated she

would be present at the March 15, 2015 hearing. (R. 167.) Three

weeks later, the SSA mailed Plaintiff a reminder of the hearing

and noted that “[i]f you do not appear at this hearing, and do

not provide a good reason why you did not appear, the [ALJ] will

dismiss your request for hearing without further notice. If the

ALJ dismisses your request for hearing, the prior decision will

become the final decision of the Commissioner on your

application.” (R. 170) (emphasis in original).

     Plaintiff does not dispute that the ALJ fully and timely

complied with the hearing notice requirements. Instead,

Plaintiff argues that, “[o]ff the record, the ALJ presented

counsel with the option to either dismiss the case or proceed in

the absence of the Plaintiff” and that “[w]ithout the ability to

secure Plaintiff’s explicit consent on the matter, counsel was

compelled to proceed without the Plaintiff.” (Pl. Br. at 15.)

This sequence of events, Plaintiff maintains, violated the


                               21
Social Security Administration’s Hearings, Appeals, and

Litigation Law Manuel (“HALLEX”).2 Even accepting arguendo that

this off-the-record conversation took place, the ALJ did not err

by providing Mr. Frankel with such a choice.

     In relevant part, Section I-2-4(25)(D) of the HALLEX

states:

     If an appointed representative appears at the scheduled
     hearing without the claimant and continues to represent the
     claimant during the hearing, dismissal is never
     appropriate. However, the ALJ may determine that the
     claimant has constructively waived the right to appear at
     the hearing if: (1) [t]he representative is unable to
     locate the clamant; (2) [t]he Notice of Hearing was mailed
     to the claimant’s last known address; and (3) [t]he contact
     procedures required by 20 CFR 404.938 and 416.1437 . . .
     have been followed.

HALLEX I-2-4(25)(D)(2).3 If the ALJ finds that the claimant has

constructively waived the right to appear at the hearing:

     [T]he ALJ need not proceed with the hearing and may choose
     to issue a decision on the record. However, if medical
     expert or vocational expert testimony is needed to resolve
     the case, the ALJ may choose to proceed with the hearing,

2 “Through HALLEX, the Associate Commissioner of Hearings and
Appeals conveys guiding principles, procedural guidance and
information to the Office of Hearings and Appeals . . .
staff. HALLEX includes policy statements resulting from an
Appeals Council en banc meeting under the authority of the
Appeals Council Chair. It also defines procedures for carrying
out policy and provides guidance for processing and adjudicating
claims at the Hearing, Appeals Council, and Civil Action
levels.” HALLEX § I–1–0–1, Purpose,
http://www.socialsecurity.gov/OP_Home/hallex/I01/I–1–0–1.
html. HALLEX provisions are available at http://www.ssa.gov/OP_
Home/hallex/.

3 Available at HALLEX § I–2-4-25, Dismissal Due to Claimant’s
Failure to Appear, https://www.ssa.gov/OP_Home/hallex/I-02/I-2-
4-25.html#i-2-4-25-d.
                                22
     accepting the testimony of the witness(es) and allowing the
     appointed representative to question the witness(es) and
     make arguments on the claimant’s behalf.

HALLEX 1-2-4-25(D)(2)(a). Notably, the HALLEX also states that,

if the claimant has constructively waived his or her right to

appear at the hearing, “the ALJ will advise the appointed

representative, either on the record during the hearing or in

writing thereafter, that he or she will not send a Request to

Show Cause for Failure to Appear to the claimant because the

claimant has constructively waived the right to appear at a

hearing.” Id.

     As an initial matter, the Court notes that the Third

Circuit has emphatically held that “HALLEX provisions . . . lack

the force of law and create no judicially-enforceable rights.”

Bordes v. Comm'r of Soc. Sec., 235 F. App’x 853, 859 (3d Cir.

2007); see also Schweiker v. Hansen, 450 U.S. 785, 789 (1981)

(“[T]he Claims Manual is not a regulation. It has no legal

force, and it does not bind the SSA. Rather, it is a 13–volume

handbook for internal use by thousands of SSA employees.”);

Moore v. Apfel, 216 F.3d 864, 868 (9th Cir. 2000) (“HALLEX is

strictly an internal guidance tool, providing policy and other

procedural guidelines to ALJs and other staff members. As such,

it does not . . . carry the force and effect of law.”). Thus, a

violation of the HALLEX will not normally serve as a valid basis




                               23
for remand. See Reed v. Barnehart, 2008 WL 2835331, at *7

(D.N.J. July 18, 2008).

     In any event, the record reflects that the ALJ

substantially complied with HALLEX 1-2-4-25(D) because Plaintiff

constructively waived her right to appear at the hearing. As

noted above, Plaintiff received a notice of the March 10, 2015

hearing and indicated that she would be present. (R. 167.) And

Plaintiff never notified the ALJ at any time prior to the

hearing date of a work conflict or otherwise indicated she would

be unable to attend the hearing. Instead, at the beginning of

the March 10, 2015 hearing, the following colloquy occurred:

     ALJ:    Now I take it that Ms. Ganges cannot be with us this
             morning. Can you just – let’s get on the record why
             that is.

     ATTY:   Absolutely. She’s currently working doing a long-
             term assignment in Chicago. She hasn’t changed
             residences, but she does strike work. So she travels
             where the work is. And she informed me this morning,
             without too much additional detail, that she was not
             able to get the flight that she had planned on
             taking to get back for the hearing today.

     ALJ:    Okay. All right. Well, that being something that
             doesn’t – at least on the first hearing of it,
             doesn’t seem to resemble something would consider to
             be good cause.4 I think the best and most

4 Where, as here, a claimant objects to the time or place of a
hearing less than five days before the date set for the hearing,
the Social Security regulations provide that “we will extend the
time period if you show you had good cause for missing the
deadline . . . us[ing] the standards explained in [Section]
416.1411.” 20 C.F.R. § 416.1436. Under Section 416.1411, in
determining whether “good cause” exists, the ALJ considers: “(1)
[w]hat circumstances kept you from making the request on time;
(2) [w]hether our action misled you; (3) [w]hether you did not
                                24
             appropriate and fairest way to proceed here is to
             proceed with the hearing.

     ATTY:   I’m in agreement.

     ALJ:    So let’s – let’s do that. We can dispense with all
             the introductory remarks. You will not be testifying
             . . . you will be advocating, of course.

(R. 57-58) (emphasis added). Mr. Frankel subsequently confirmed

by way of the March 30, 2015 letter to ALJ Bossong that

Plaintiff was willing to proceed without being given the

opportunity to testify before the ALJ:

     A hearing was held before Your Honor on [March 10, 2015].
     Because the claimant was not present, we discussed the
     reason for her absence. As you noted, based on the
     information I had, you did not believe the good cause
     standard had been met. Rather than dismiss the case, we
     agreed to proceed with the hearing without the claimant’s
     appearance. I have since confirmed that claimant has no
     objection to proceeding in this matter.”

(R. 239) (emphasis added).

     The record clearly indicates that Plaintiff, through her

attorney and representative, constructively waived the right to

appear at the hearing by failing to show good cause for her

absence. Plaintiff waited until the morning of the long-



understand the requirements of the Act resulting from amendments
to the Act, other legislation, or court decisions; and (4)
[w]hether you had any physical, mental, educational, or
linguistic limitations . . . which prevented you from filing a
timely request or from understanding or knowing the need to file
a timely request for review.” 20 C.F.R. § 416.1411(a). Examples
of circumstances where good cause may exist are set forth in
Section 416.1411(b), and include situations such as “(2) [t]here
was a death or serious illness in your immediate family” or “(7)
[y]ou did not receive notice of the initial determination or
decision.”
                                25
scheduled hearing to tell her attorney she would remain in

Chicago and not appear. In fact, Plaintiff’s attorney never

requested an adjournment of the hearing on the record and, more

importantly, several weeks after the hearing, Plaintiff’s

attorney reiterated that Plaintiff personally “has no objection

to proceeding in this manner.” (Id.) Thus, the ALJ appropriately

decided this case on the record, accounting for the arguments

put forth by Mr. Frankel at the March 10, 2015 hearing; the

ALJ’s decision to proceed in claimant’s absence, but with the

consent of claimant’s attorney, was not an abuse of discretion.

          2.   The ALJ adequately considered Plaintiff’s “non-
               severe” impairments

     Plaintiff next argues that the ALJ failed to properly

consider the impairments he determined to be “non-severe” in the

formulation of Plaintiff’s RFC in violation of SSR 96-8p. (Pl.

Br. at 18-20.) Specifically, Plaintiff avers that the ALJ erred

by overly relying on the absence of treatment during the

relevant period with respect to Plaintiff’s alleged fibroids and

obstructive sleep apnea and ignored other evidence in the

record. (Id. at 19-20.) To the contrary, the Court finds that

substantial evidence supports the ALJ’s determination that

Plaintiff’s fibroids and obstructive sleep apnea were “non-

severe” and, in any event, the ALJ properly analyzed these

impairments in formulating Plaintiff’s RFC.



                               26
     At step two of the sequential elevation process, the ALJ

must “determine whether an individual has a severe medically

determinable physical or mental impairment or combination of

impairments that has lasted or can be expected to last for a

continuous period of at least 12 months or end in death.” SSR

96-3p. For an adult, “[a] severe impairment is one that affects

an individual’s ability to perform basic work-related

activities.” Id. “Since it is apparent that the ALJ cannot

reject evidence for no reason or for the wrong reason, an

explanation from the ALJ of the reason why probative evidence

has been rejected is required so that a reviewing court can

determine whether the reasons for rejection were improper.”

Cotter v. Harris, 642 F.2d 700, 706-07 (3d Cir. 1981) (internal

citation omitted).

     Even if the ALJ properly determines that a claimant’s

impairments are non-severe, however, a finding of non-severity

does not eliminate those impairments from consideration of his

or her overall ability to perform past work. Indeed, between

steps three and four, the ALJ is required to assess all of the

claimant’s impairments - even ones that are not “severe” - in

combination, when making the RFC determination. See 20 C.F.R. §

404.1545(a)(2) (“We will consider all of your medically

determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe,’ as


                               27
explained in §§ 404.1520(c), 404.1521, and 404.1523, when we

assess your residual functional capacity.”). SSR 96–8p is clear

about what the ALJ must consider:

     In assessing RFC, the adjudicator must consider limitations
     and restrictions imposed by all of an individual's
     impairments, even those that are not “severe.” While a “not
     severe” impairment(s) standing alone may not significantly
     limit an individual's ability to do basic work activities,
     it may—when considered with limitations or restrictions due
     to other impairments—be critical to the outcome of a claim.
     For example, in combination with limitations imposed by an
     individual's other impairments, the limitations due to such
     a “not severe” impairment may prevent an individual from
     performing past relevant work or may narrow the range of
     other work that the individual may still be able to do.

SSR 96–8p (emphasis added); see also Soboleski v. Comm'r of Soc.

Sec., 2015 WL 6175904, at *2 (D.N.J. Oct. 20, 2015) (explaining

that a finding of non-severity “does not obviate the need for a

separate analysis of how Plaintiff's impairment affects her

RFC”). The ALJ must therefore consider all relevant evidence

when determining an individual's RFC. See, e.g., Fargnoli v.

Massanari, 247 F.3d 34, 41 (3d Cir. 2001).

     Here, the ALJ found the following impairments to be “non-

severe:” right hand degenerative arthritis, fibroids, thyroid

nodule, hypertension, cholecystitis, hepatic steatosis, asthma,

obstructive sleep apnea, cervical sprain and strain,

trochanteric bursitis of the left hip, and plantar fasciitis.

(R. at 24.) Plaintiff argues that the ALJ erred by not finding

her alleged fibroids and obstructive sleep apnea to be “severe”

at step two and by not including a limitation allowing for any

                               28
amount of time off task or decreased concentration in the

formulation of Plaintiff’s RFC. (R. at 19-20.)

     As an initial matter, the Court finds that the ALJ’s

treatment of Plaintiff’s fibroids and obstructive sleep apnea as

“non-severe” is supported by substantial evidence. The record

indicates that Plaintiff was last treated for fibroids on

September 11, 2009, well before Plaintiff’s alleged onset

disability date, February 1, 2011. (R. at 676.) Moreover, with

respect to Plaintiff’s alleged obstructive sleep apnea, the

record shows that Plaintiff underwent a sleep study on November

16, 2009 and received a CPAP machine at that time, but again

there is no evidence that Plaintiff complained of or was treated

for obstructive sleep apnea during the alleged closed period of

disability. (R. at 275.) And, although Plaintiff contends that

she was tired on exertion and needed to lie down on a daily

basis (R. at 213; see also Pl. Br. at 20), she did not allege

that it was because of her alleged obstructive sleep apnea.

Simply, based upon substantial evidence upon the record, the ALJ

reasonably found that Plaintiff’s alleged fibroids and

obstructive sleep apnea were “non-severe.”

          3.   The ALJ adequately considered Plaintiff’s hand
               symptoms in formulating the RFC

     Third, Plaintiff argues that the ALJ erred by failing to

account in the RFC for limitations stemming from Plaintiff’s

bilateral carpal tunnel syndrome. (Pl. Br. at 20-22.) According

                               29
to Plaintiff, the ALJ accounted only for impairments to her left

hand, rather than both hands, in the RFC by limiting Plaintiff

to frequent reaching with her left-upper extremity, but not her

right. (Id. at 20.) To the contrary, the ALJ fully considered

Plaintiff’s alleged carpal tunnel syndrome in both hands (R. at

39-41) by limiting her to frequent fingering of objects with her

left and right hand. (R. at 31-32.) To the extent the ALJ

limited reaching with the left-upper extremity in the RFC, this

was to account for limitations stemming from Plaintiff’s left

shoulder impairment for which she underwent an open left

subacromial decompression on March 9, 2011. (R. at 36-38, 637.)

Substantial evidence, including the findings in Plaintiff’s May

2011 FCE (R. at 400-02), the results of a July 2, 2013 EMG (R.

at 771-74), and a report by Dr. Bednar dated a January 13, 2014

(R. at 776-77) - all of which the ALJ considered and addressed

in formulating the RFC (R. at 39-40) - supports the ALJ’s

treatment of Plaintiff’s bilateral hand symptoms (i.e., limiting

her to frequent fingering in both hands).

          4.   The ALJ’s minor misstatement of the May 2011 FCE
               amounts to harmless error and does not warrant
               remand

     Plaintiff next argues that the ALJ erred by erroneously

stating “[t]he undersigned assigns great weight to Mr. Rice’s

opinion that the plaintiff could lift and carry 10 pounds; she

could lift objects over 10 pounds above shoulder height and she


                               30
could occasionally climb stairs.” (Pl. Br. at 22) (citing R. at

46) (emphasis added). In fact, Mr. Rice had opined that, because

she was “unable to perform lifting tasks at or above shoulder

height in excess of 10.0 lbs,” Plaintiff could not resume her

past relevant work as a Security Supervisor. (R. at 399)

(emphasis added). Thus, the ALJ undoubtedly misstated the FCE.

The Court finds, however, that this error is harmless because,

consistent with the FCE, the ALJ ultimately concluded that

Plaintiff could not resume her past relevant work but could

perform light work. (R. at 46.) Accordingly, the Court will not

remand on this basis. See Rutherford, 399 F.3d at 553 (remand

not required “because it would not affect the outcome of the

case”).

          5.   Substantial evidence supports the ALJ’s treatment
               of Dr. Ross’s opinion

     Finally, Plaintiff argues that the ALJ erred by failing to

adequately explain his basis for discounting the opinion of

Plaintiff’s treating orthopedic surgeon. (Pl. Br. at 23-25)

(citing R. at 45, 47) (assigning “little weight” to Dr. Ross’s

opinions). The Court finds that substantial evidence supports

the ALJ’s treatment of Dr. Ross’s opinions.

     “[T]he ALJ — not treating or examining physicians or State

agency consultants — must make the ultimate disability and RFC

determinations.” Chandler, 667 F.3d at 361; see also 20 C.F.R §§

404.1527(e)(1). The ALJ is entitled to weigh all the evidence in

                               31
making his or her finding. Brown v. Astrue, 649 F.3d 193, 196

(3d Cir. 2011). It is established that “[a]lthough treating and

examining physician opinions often deserve more weight . .

.’[t]he law is clear . . . that the opinion of a treating

physician does not bind the ALJ on the issue of functional

capacity.’” Chandler, 667 F.3d at 361 (quoting Brown, 649 F.3d

at 197 n. 2). Where inconsistency in evidence exists, the ALJ

retains significant discretion in deciding whom to credit.

Plummer, 186 F.3d at 429. However, the ALJ “cannot reject

evidence for no reason or for the wrong reason.” Id. (quoting

Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)); Cotter,

642 F.2d at 704-05.

     Here, the ALJ thoroughly discussed all of the medical

evidence of record, including Dr. Ross’s findings and

recommendations, in his decision. (R. at 24-30, 31-47.)

Ultimately, the ALJ assigned “little weight” to Dr. Ross’s

opinions after finding “that Dr. Ross’ opinion is not consistent

with the medical record as a whole.” (R. at 47.) For example,

Dr. Ross opined that Plaintiff’s pain was occasionally

intractable, usually present, and of such a degree as to prevent

Plaintiff from performing normal, full-time work activities on a

frequent basis. (R. at 46) (citing R. at 780.) This, the ALJ

explained, was inconsistent with the fact that, in August 2011,

Plaintiff was discharged from aqua therapy because she met all


                               32
of her goals (R. at 47) (citing R. at 489), and that following

treatment with Dr. Sciammana in September 2011, Plaintiff

experienced a 70 percent improvement in her pain levels. (R. at

47) (citing R. at 599.) Moreover, Plaintiff returned to

substantial work in January 2013 (R. 239-40), several months

before Dr. Ross completed her MSS in September 2013. (R. at 779-

87.) Accordingly, substantial evidence supports the ALJ’s

decision to assign little weight to Dr. Ross’s opinion.

     CONCLUSION

     For the foregoing reasons, the ALJ’s decision will be

affirmed. An accompanying order will be entered.




 October 29, 2018                    s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               33
